DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “a first emission layer to emit a first-color light, a second emission layer to emit a second-color light, and a third emission layer to emit a third-color light”. Applicants are advised to amend this phrase to recite “a first emission layer emitting a first-color light, a second emission layer emitting a second-color light, and a third emission layer emitting a third-color light”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “R91, R91a, and R91b are the same as described in connection with R81, R81a, and R81b in claim 6”. Given that claim 8 depends from claim 6, Applicants are advised to amend this phrase to recite “R91, R91a, and R91b are the same as described in connection with R81, R81a, and R81b”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “ring CY17, ring CY72, X81, R71, R72, a71, and a72 are the same as described in claim 6”. Given that claim 9 depends from clam 6, Applicants are advised to delete this phrase from the claim, Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “ring CY73, ring CY74, R73, R74, a73, and a74 are the same as described in connection with ring CY71, ring CY72, R71, R72, a71, and a72, respectively in claim 6”. Given that claim 9 depends from claim 6, Applicants are advised to amend this phrase to recite “ring CY73, ring CY74, R73, R74, a73, and a74 are the same as described in connection with ring CY71, ring CY72, R71, R72, a71, and a72, respectively”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “R80, R82, R83, R82a, R82b, R83a, and R84 are each the same as described in connection with R81 in claim 6”. Given that claim 9 depends from claim 6, Applicants are advised to amend this phrase to recite “R80, R82, R83, R82a, R82b, R83a, and R84 are each the same as described in connection with R81”.Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.


Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “Y1, Y2, Y3, Y4, n, R3, R4, R31, R32, R33, R41, R42, and R43 are each the same as described in claim 11. Given that claim 15 depends from claim 11, Applicants are advised to delete this phrase from claim 15.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “R1a, R1b, and R1c are each the same as described in connection with R1 in claim 11”. Given that claim 15 depends from claim 11, Applicants are advised to this phrase to recite “R1a, R1b, and R1c are each the same as described in connection with R1”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “R2a, R2b, and R2c are each the same as described in connection with R2 in claim 11”. Given that claim 15 depends from claim 11, Applicants are advised to this phrase to recite “R2a, R2b, and R2c are each the same as described in connection with R2”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: Claim 16 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Claim 17 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Claim 18 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific second and third compounds which form an exciplex does not reasonably provide enablement for all second and third compounds forming an exciplex.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 4 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling specific second and third compounds given by Formulas 2 and 3 which form an exciplex, does not reasonably provide enablement for any second and third compounds forming an exciplex. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with this claim. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claim 4, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) for any other second and third compound other than those given by Formulas 2 and 3. Thus, the only portions of the Specification that describe the exciplex formed by the second and third compounds are Paragraphs [00125]-[00126] and these paragraphs disclosed only compounds encompassed by Formula (2) and (3) and not any other compounds. 
Furthermore, in view of the breadth of claim 4 (cf. factor (a)) which encompasses innumerable compounds, all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific organometallic complexes, second and third compounds meetings Conditions 1-4 of the claims, does not reasonably provide enablement for all second and third compounds meetings conditions 1-4 of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claim 5, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) for any other organometallic complex, second and third compounds other than compounds BD1, BD8, BD26, ETH7, and HTH26. Thus, the only portions of the specification that describe the organometallic complex and second and third compounds meetings conditions 1-4 in claim 5 in Table 2 of the instant Specification and this  table discloses only BD1, BD8, BD26, ETH7, and HTH26 and not any other compounds. 
Furthermore, in view of the breadth of claim 5 (cf. factor (a)) which encompasses innumerable second and third compounds all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 recites “the organometallic compound of claim 15, wherein ring Ar3 and Ar4 are..” which renders the scope of the claim indefinite given that claim 15 does not recite a formula containing rings Ar3 and Ar4. Accordingly, it is unclear which rings claim 18 is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tsai et al (US 2017/0084849, cited on IDS filed on 11/3/2021).

Regarding claim 1, Tsai et al discloses an organic light emitting device comprising an anode, i.e. a first electrode, a cathode, i.e. a second electrode and an organic layer including a light emitting layer disposed between the anode and cathode ([0028]). The light emitting layer comprises the following compound (Page 15):

    PNG
    media_image1.png
    272
    290
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula 1, i.e.
M(L1)(L2),
where L2 is a bidentate ligand and M is Ir. The ligand L2 corresponds to recited Formula 1-1, i.e.

    PNG
    media_image2.png
    168
    567
    media_image2.png
    Greyscale
,
where rings A1 and A2 are benzene, i.e. C6 carbocyclic rings, where X11, Y1, X21, and Y2 are C; and R1 and R2 are H. In Formula 1-1, Y3 and Y4 are N; X31 is CR31; X32 is CR32; X33 is CR33; X41 is CR41; X42 is CR42; and X43 is CR433, where R31 to R33 and R41 to R43 are H. The groups R3 and R4 are H and the integer n is four (4).

Regarding claim 11, Tsai et al discloses the following compound (Page 15):

    PNG
    media_image1.png
    272
    290
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula 1, i.e.
M(L1)(L2),
where L2 is a bidentate ligand and M is Ir. The ligand L2 corresponds to recited Formula 1-1, i.e.

    PNG
    media_image2.png
    168
    567
    media_image2.png
    Greyscale
,
where rings A1 and A2 are benzene, i.e. C6 carbocyclic rings, where X11, Y1, X21, and Y2 are C; and R1 and R2 are H. In Formula 1-1, Y3 and Y4 are N; X31 is CR31; X32 is CR32; X33 is CR33; X41 is CR41; X42 is CR42; and X43 is CR433, where R31 to R33 and R41 to R43 are H. The groups R3 and R4 are H and the integer n is four (4).

Regarding claim 12, Tsai et al teaches all the claim limitations as set forth above. From the discussion above, rings A1 and A2 are second rings, i.e. benzene. 

Regarding claim 13, Tsai et al teaches all the claim limitations as set forth above. As discussed above, Y3 and Y4 are N; and Y1 and Y2 are C,

Regarding claim 14, Tsai et al teaches all the claim limitations as set forth above. As discussed above, R1, R2, R3, R4 and R31 to R33 and R41 to R43 are H.

Regarding claim 15, Tsai et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand L1 given by recited Formula 1-1A, i.e.

    PNG
    media_image3.png
    187
    589
    media_image3.png
    Greyscale
,
where Y1 and Y2 are C; Y3 and Y4 are N; the integer n is four (4); R1a to R1c, R31 to R32, R41 to R43 and R2a to R2c are H.

Regarding claim 16, Tsai et al teaches all the claim limitations as set forth above. As discussed above, R1a, R1c, R2a, R2c are H.

In light of the above, it is clear that Tsai et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2015/0084849) in view of Yan (US 2017/0194585).

The discussion with respect to Tsai et al as set forth in Paragraph 29 above is incorporated here by reference.

	Regarding claim 4, Tsai et al teaches all the claim limitations as set forth above. While the reference discloses that the light emitting layer can comprise host compound, the reference does not disclose that the first and second host compounds form an exciplex as recited in the present claims.
	Yan discloses an organic light emitting device comprising a light emitting layer, where the light emitting layer comprises a first host (H1) and a second host (H2) (Abstract). The two (2) host compounds are compounds such as TCTA and B3PYMPM and these compounds form an exciplex (Abstract and [0097]). The formation of the exciplex results in improved efficiency, reduce roll-off and extend life span of the device ([0018]).
Given that both Tsai et al  and Yan are drawn to organic light emitting device comprising light emitting layers and host compounds, and given that Tsai et al does not explicitly prohibit other compounds in the light emitting layer, in light of the particular advantages provided by the use and control of the host compounds as taught by Yan, it would therefore have been obvious to one of ordinary skill in the art to include such host compound in the light emitting layer of the device disclosed by Tsai et al with a reasonable expectation of success.
Tsai al is silent with respect to the recited second and third compounds forming an exciplex and the organometallic compound and the second compound and/or the third compound not forming an exciplex.  However, the combination of teachings from Tsai et al and Yan have rendered obvious the instantly claimed light emitting device comprising the claimed compounds, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0087227) in view of Tsai et al (US 2017/0084849).

Regarding claim 2, Kim et al discloses an organic light emitting device comprising first and second electrodes and an organic layer disposed between the first and second electrodes (Abstract). The light emitting layer is formed into a stacked pattern of red, green, and blue light emitting layers ([0134]). Thus, the reference discloses three emitting layers, i.e. p =3. 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layers comprises a compound given by Formula 1 of the claims.
Tsai et al discloses an organic light emitting device comprising an anode and a cathode, i.e. first and second electrodes, and an organic layer disposed between the electrode ([0028]). The organic layer comprises a light emitting and the light emitting layer comprises the following compound ([0028], [0098], and Page 15):

    PNG
    media_image1.png
    272
    290
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula 1, i.e.
M(L1)(L2),
where L2 is a bidentate ligand and M is Ir. The ligand L2 corresponds to recited Formula 1-1, i.e.

    PNG
    media_image2.png
    168
    567
    media_image2.png
    Greyscale
,
where rings A1 and A2 are benzene, i.e. C6 carbocyclic rings, where X11, Y1, X21, and Y2 are C; and R1 and R2 are H. In Formula 1-1, Y3 and Y4 are N; X31 is CR31; X32 is CR32; X33 is CR33; X41 is CR41; X42 is CR42; and X43 is CR433, where R31 to R33 and R41 to R43 are H. The groups R3 and R4 are H and the integer n is four (4).
The reference discloses that in the disclosed compound, the tetradentate chelate does not coordinate with iridium metal in square-planar coordination geometry, and which allows another bidentate to coordinate with iridium metal, thereby obtaining better overall stability for this class of iridium complexes ([0558]).
Given that both Kim et al and Tsai et al are drawn to organic light emitting devices comprising light emitting layers, and given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound in light emitting layers as taught by Tsai et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layers of the device disclosed by Kim et al with a reasonable expectation of success.

Regarding claim 3, Kim et al discloses an organic light emitting device comprising first and second electrodes and an organic layer disposed between the first and second electrodes (Abstract). The light emitting layer is formed into a stacked pattern of red, green, and blue light emitting layers ([0134]). Thus, the three (3) different emitter layers each have different maximum luminescence wavelengths as recited in the present claims.
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the blue emitting layer comprises a compound given by Formula 1 of the claims.
Tsai et al discloses an organic light emitting device comprising an anode and a cathode, i.e. first and second electrodes, and an organic layer disposed between the electrode ([0028]). The organic layer comprises a light emitting and the light emitting layer comprises the following compound ([0028], [0098], and Page 15):

    PNG
    media_image1.png
    272
    290
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula 1, i.e.
M(L1)(L2),
where L2 is a bidentate ligand and M is Ir. The ligand L2 corresponds to recited Formula 1-1, i.e.

    PNG
    media_image2.png
    168
    567
    media_image2.png
    Greyscale
,
where rings A1 and A2 are benzene, i.e. C6 carbocyclic rings, where X11, Y1, X21, and Y2 are C; and R1 and R2 are H. In Formula 1-1, Y3 and Y4 are N; X31 is CR31; X32 is CR32; X33 is CR33; X41 is CR41; X42 is CR42; and X43 is CR433, where R31 to R33 and R41 to R43 are H. The groups R3 and R4 are H and the integer n is four (4).
The reference discloses that in the disclosed compound, the tetradentate chelate does not coordinate with iridium metal in square-planar coordination geometry, and which allows another bidentate to coordinate with iridium metal, thereby obtaining better overall stability for this class of iridium complexes ([0558]).
Given that both Kim et al and Tsai et al are drawn to organic light emitting devices comprising light emitting layers, and given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound in light emitting layers as taught by Tsai et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the blue light emitting layer of the device disclosed by Kim et al with a reasonable expectation of success.

Regarding claim 4, Kim et al discloses an organic light emitting device comprising first and second electrodes and an organic layer disposed between the first and second electrodes. The light emitting layer comprises a first host given by Formula (1) and a second host given by Formula (2-3) (Abstract). From the disclosed formulas, it is clear that the first and second compounds are different from each other as recited in the present claims. 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprises a compound given by Formula 1 of the claims.
Tsai et al discloses an organic light emitting device comprising an anode and a cathode, i.e. first and second electrodes, and an organic layer disposed between the electrode ([0028]). The organic layer comprises a light emitting and the light emitting layer comprises the following compound ([0028], [0098], and Page 15):

    PNG
    media_image1.png
    272
    290
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula 1, i.e.
M(L1)(L2),
where L2 is a bidentate ligand and M is Ir. The ligand L2 corresponds to recited Formula 1-1, i.e.

    PNG
    media_image2.png
    168
    567
    media_image2.png
    Greyscale
,
where rings A1 and A2 are benzene, i.e. C6 carbocyclic rings, where X11, Y1, X21, and Y2 are C; and R1 and R2 are H. In Formula 1-1, Y3 and Y4 are N; X31 is CR31; X32 is CR32; X33 is CR33; X41 is CR41; X42 is CR42; and X43 is CR433, where R31 to R33 and R41 to R43 are H. The groups R3 and R4 are H and the integer n is four (4).
The reference discloses that in the disclosed compound, the tetradentate chelate does not coordinate with iridium metal in square-planar coordination geometry, and which allows another bidentate to coordinate with iridium metal, thereby obtaining better overall stability for this class of iridium complexes ([0558]).
Given that both Kim et al and Tsai et al are drawn to organic light emitting devices comprising light emitting layers, and given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound in light emitting layers as taught by Tsai et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Kim et al with a reasonable expectation of success.
Kim et al is silent with respect to the recited second and third compounds forming an exciplex and the organometallic compound and the second compound and/or the third compound not forming an exciplex.  However, the combination of teachings from Kim et al and Tsai et al have rendered obvious the instantly claimed light emitting device comprising the claimed compounds, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 5, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. Kim et al is silent with respect to the recited second and third compounds forming meeting conditions 1-4 as recited in the present claims. However, the combination of teachings from Kim et al and Tsai et al have rendered obvious the instantly claimed light emitting device comprising the claimed compounds, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 6, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the first host given by Formula 1 of the reference is ([0084]):

    PNG
    media_image4.png
    235
    441
    media_image4.png
    Greyscale
.
This compound corresponds to the recited third compound of the claims given by Formula 3, i.e.

    PNG
    media_image5.png
    154
    299
    media_image5.png
    Greyscale
,
where rings CY71 and CY72 are benzene rings, i.e. C6 carbocyclic rings, X81 is a single bond, R71 and R72 are H. and “*” is bonded to the carbon atom of the benzene ring.
	The second host compound given by Formula (2-3) of the reference is (Page 18):

    PNG
    media_image6.png
    210
    470
    media_image6.png
    Greyscale
.
This compound corresponds to the recited second compound of claims given by Formula (2), i.e.

    PNG
    media_image7.png
    261
    511
    media_image7.png
    Greyscale
,
where ring CY51 and CY52 are benzene, i.e. C6 carbocyclic rings. The integers b51 and b52 are zero (0), and therefore, L51 and L52 are single. R51 and R52 are H and X54 is N. The groups X55 and X56 are CR55 and CR56, respectively, where R55 and R56 are H. 
It is noted that the compound of the reference, the recited group -L53-CY53 is missing.  However, the compound is but one embodiment and attention is directed to Formula (2-3) ([0030]), i.e.

    PNG
    media_image8.png
    110
    197
    media_image8.png
    Greyscale
,
where Y4 is given by CR14, where R14 is a C6-40 aryl  and Y2 andY3 are N ([0034]-[0035]). Accordingly, the disclosure of the reference encompasses a C6 aryl. The reference, therefore, discloses a compound substituted with a benzene ring at Y4 in Formula (2-3), and in recited Formula (2), the ring CY53 is benzene, i.e. a C6 carbocyclic group, R53 is H, the integer b53 is zero (0) and L53 is a single bond.

Regarding claim 7, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. As discussed above, in recited Formulas 2 and 3, the recited rings CY51 to CY53 and CY71 and CY72 are benzene, and therefore, correspond to the recited second ring (ii) of the claims.

Regarding claim 8, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. As discussed above, in recited Formulas 2 and 3, the recited groups R51, R52, R53, R55, R56, R71, and R72 are H.

Regarding claim 9, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. As discussed above, Kim et al discloses the recited third compound as:

    PNG
    media_image4.png
    235
    441
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (3-1), i.e.

    PNG
    media_image9.png
    228
    307
    media_image9.png
    Greyscale
,
where the rings CY17, CY72, CY73, and CY74 are benzene; X81 and X82 are single bonds. R71, R72, R73, and R74 are H. L81 is benzene, i.e. an unsubstituted C6 carbocyclic group and b81 is one (1).

Regarding claim 10, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. As discussed above, Kim et al discloses the recited third compound as:

    PNG
    media_image4.png
    235
    441
    media_image4.png
    Greyscale
.
This compound corresponds to compound HTH1 of the present claims. 
As discussed above, the reference discloses the compound:

    PNG
    media_image6.png
    210
    470
    media_image6.png
    Greyscale
.
This compound does not correspond to Compound ETH2, i.e.

    PNG
    media_image10.png
    108
    190
    media_image10.png
    Greyscale

of the claims. However, the compound disclosed by the reference is but one embodiment and attention is directed to Formula (2-3) ([0030]), i.e.

    PNG
    media_image8.png
    110
    197
    media_image8.png
    Greyscale
,

where Y3 and Y2 can be N and Y4 is CR14, where R14 is a C6 aryl. Accordingly, the reference discloses compound ETH2 of the claims.

Regarding claim 5, the combined disclosures of Tsai et al and Yan teach all the claim limitations as set forth above. Tsai al is silent with respect to the recited second and third compounds forming meeting conditions 1-4 as recited in the present claims. However, the combination of teachings from Tsai et al and Yan have rendered obvious the instantly claimed light emitting device comprising the claimed compounds, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicate above, claims 17 and 20 would be allowable over the “closest” prior art Tsai et al for the following reasons. 
Tsai et al discloses the following compound:

    PNG
    media_image1.png
    272
    290
    media_image1.png
    Greyscale
.
In this compound ligand L2 is a phenyl-pyridine ligand which is not encompassed by the ligands of Formula 1-2A or 1-2B required in claim 17 and or the compounds as recited in claim 20. Accordingly, the reference does not disclose or suggest the organometallic compounds as required by claims 17 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767